OPINION AND ORDER
WHITTINGTON, Justice.
Because the cash deposit in lieu of bond was not timely filed, and no motion to extend time to file the bond was timely filed, this Court does not have jurisdiction over this appeal. Accordingly, appellee Howe State Bank’s October 15, 1996 motion to dismiss for want of jurisdiction is GRANTED and this appeal is DISMISSED for want of jurisdiction. See Tex.R.App.P. 41(a)(1)—(2); Youngstown Sheet & Tube Co. v. Penn, 363 S.W.2d 230 (Tex.1962); Fite v. Johnson, 654 S.W.2d 51, 52 (Tex.App.—Dallas 1983, no writ).
*571Appellants’ October 25, 1996 motion for leave to re-file motion to extend time or, in the alternative, motion for leave to file motion to extend time is DENIED as moot.
It is ORDERED that appellees, Howe State Bank and Tohnie E. Hynds, Substitute Trustee, recover their costs of this appeal from appellants Jerry H. Harlan and W.C. Daily and from the cash deposit in lieu of cost bond. After all costs have been paid, the clerk of the district court is directed to release the balance, if any, of the cash deposit to Robert C. Jenevein, as attorney for appellants Jerry H. Harlan and W.C. Daily.